     Case 4:20-cv-02425 Document 43 Filed on 04/21/21 in TXSD Page 1 of 1

                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS


Gericare Medical Supply, Inc.

v.                                               Case Number: 4:20−cv−02425

J.L. Sadick, et al.




                                Notice of Resetting

A proceeding has been reset in this case as set forth below.

BEFORE:
Judge George C Hanks, Jr
LOCATION:
by video
United States District Court
515 Rusk Street
Houston, TX 77002


DATE: 4/30/2021
TIME: 10:45 AM
TYPE OF PROCEEDING: Pre−Motion Conference
RE: Notice (Other) − #40

https://www.zoomgov.com/j/1613326598?pwd=MU5MNVBwbDE5NXZqS0I5UzhxbWlhZz09
Meeting ID: 161 332 6598
Passcode: 925630


Date: April 21, 2021                                           Nathan Ochsner, Clerk
